UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4381



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JIMMY CARTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge; Joseph
Robert Goodwin, District Judge, sitting by designation. (CR-00-
363-AMD)


Submitted:   October 19, 2001          Decided:     November 20, 2001


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarke F. Ahlers, CLARKE F. AHLERS, P.C., Columbia, Maryland, for
Appellant. Thomas M. DiBiagio, United States Attorney, Joyce K.
McDonald, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Carter appeals his conviction for possessing and utter-

ing a counterfeit security of an organization, in violation of 18

U.S.C. § 513(a) (1994), contending the prosecutor improperly com-

mented on his exercise of his constitutional right not to testify.

Because we conclude even if the prosecutor’s comments were im-

proper, they did not affect Carter’s substantial rights, we affirm

Carter’s conviction and sentence.   See United States v. Harrison,

716 F.2d 1050, 1052 (4th Cir. 1983).       We dispense with oral

argument because the facts and legal contentions of the parties are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2